Bucjuanan, J.
This case is precisely similar, in its legal features, to that of Coxe v. Downs, reported in 9th Robinson. The plaintiff sued defendants for a debt alleged to be due for plantation supplies. The defendant, Mrs. Parrott, reconvened, denying indebtedness, but alleging that the plaintiff was her debtor, in a large sum, for proceeds of cotton shipped, and balance of account current. The parties went to trial upon the issue, and, after some evidence was introduced, the plantiff, by counsel, moved to discontinue the suit, which motion was granted, and judgment was rendered, that the suit be dismissed, and the plaintiff pay costs.
No objection appears to have been made by the defendant to the dismissal of the suit; but this, upon the authority of the case of Goxe v. Downs, and that of Coxe v. MoEnery, in the same volume, does not prejudice her right of appeal from a judgment which did not in terms reserve her right to prosecute her reconvention.
It is, therefore, adjudged and decreed, that the judgment of the District Court, so far as it dismisses the plaintiff’s demand, be affirmed ; but that, so far as it dismisses the demand of the defendant, Mrs. Parrott, in reconvention, it be annulled and reversed; and as to such reconventional demand, the cause is remanded to the court below, to be proceeded in according to law; the plaintiff paying costs of appeal, those hereafter accruing to abide the final decision of the cause.